Citation Nr: 1442530	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  13-11 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral hearing loss prior to June 21, 2013. 

2.  Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss since June 21, 2013. 


REPRESENTATION

Veteran represented by:	Michael Eby, Agent


WITNESS AT HEARING ON APPEAL

The Veteran 


  
ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana (RO). 

This appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c) (2013).  


REMAND

During the June 2014 hearing before the Board, the Veteran raised the issue of whether there was clear and unmistakable error in a February 1988 rating decision which denied service connection for right ear hearing loss.  The Veteran also raised the issue of whether there was clear and unmistakable error in the aforementioned rating decision which denied a compensable disability rating for the service-connected left ear hearing loss disorder.  These claims are "inextricably intertwined" with the issues of entitlement to increased ratings currently on appeal, and the disposition of the increased rating claims must therefore be deferred pending the resolution of the preliminary matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that two or more issues are inextricably intertwined if one claim could have significant impact on the other).   

Accordingly, the case is remanded for the following actions:

1.  The RO must undertake all indicated development in response to the claims of whether there was clear and unmistakable error in the February 1988 rating decision which denied service connection for right ear hearing loss and whether there was clear and unmistakable error in the February 1988 decision which denied a compensable disability rating for the service-connected left ear hearing loss disorder.  Thereafter, adjudicate the claims.  The Veteran must be informed of his appellate rights with respect to the decision.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  After completing the above actions, the RO must readjudicate the Veteran's claims, taking into consideration any and all evidence that has been added to the record since its last adjudicative action.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

